DETAILED ACTION

Application filed 10/07/2019 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending. 
Specification and drawings are accepted. 
IDSs have been considered. PTO-1449 are attached. 
Application is pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For example, claim 1 recites: 
A transmission apparatus, in particular for use in a Low Throughput Network, said transmission apparatus comprising: 
- an FEC encoder configured to encode payload data into FEC code words each having a predetermined code word length, and 
- a frame forming section configured to form a frame having a predetermined frame length, wherein a frame comprises a first frame portion having a first 
The claim recites a transmission apparatus which falls into a statutory category. 
The transmission apparatus comprises an encoder which encodes data without significantly more. 
Data is formatted into a frame as stated in the claim. This judicial exception is not integrated into a practical application. The elements of an apparatus and an encoder are considered to be generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; or, if the claim is directed to a method of using a naturally occurring correlation, explain that data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.
The formatting of encoded data can be done on pen and paper or mentally since there are just bits being organized in a frame. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the apparatus and the encoder are considered to be generic elements. 
Independent claims 10, 11 and 12 are rejected for similar reasons. Claims 10 and 12 are method claims which fall into a statutory category of a method but the claims do not add 
Corrections are requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 1 recites: 
A transmission apparatus, in particular for use in a Low Throughput Network, said transmission apparatus comprising: 
- an FEC encoder configured to encode payload data into FEC code words each having a predetermined code word length, and 
- a frame forming section configured to form a frame having a predetermined frame length, wherein a frame comprises a first frame portion having a first predetermined length of an integer multiple of the predetermined code word length and a second frame portion having a second predetermined length shorter than the predetermined code word length, wherein said frame forming section is configured to include an FEC code word and a predetermined number of repetitions of said FEC code word into the first frame portion of a frame and to include a selected number of bits of said FEC code word into the second frame portion of said frame.
The claim states, “…to encode payload data into FEC code words each having a predetermined code word length…”
It is not clear exact what the predetermined codeword length is as this is not defined. 
The claim states, “…to form a frame having a predetermined frame length, wherein a frame comprises a first frame portion having a first predetermined length of an integer multiple of the predetermined code word length and a second frame portion having a second predetermined length shorter than the predetermined code word length…”
The predetermined frame length is not defined in the claim and it is not entirely clear what exactly this frame length should be. 
The claim states, “…a predetermined number of repetitions of said FEC code word into the first frame portion of a frame and to include a selected number of bits of said FEC code word into the second frame portion of said frame.”
What are the predetermined number of repetitions? This is not defined. 
What are the selected number of bits? This is not defined. 
Independent claims 10, 11 and 12 are rejected for similar reasons. Respective dependent claims are rejected at least based on dependency. 
Dependent claims 3 and 6 recite, “…or the least significant portion of the parity bits…” which is not clear. What exactly is the least significant portion of the parity bits? 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. USPSP 20150010103A1 (herein: Murakami) in view of Seller et al. USPAP 20160261306A1 (herein: Seller). 

As per claim 1, Murakami substantially teaches (i.e., title and abstract) a transmission apparatus (i.e., Figure 57 and paragraph 1270) said transmission apparatus comprising: an FEC encoder configured to encode payload data into FEC code words each having a predetermined code word length (i.e., Figure 57, encoder 502 and paragraphs 1258, 1270-1274), and a frame forming section configured to form a frame having a predetermined frame length, wherein a frame comprises a first frame portion having a first predetermined length of an integer multiple of the predetermined code word length and a second frame portion having a second predetermined length shorter than the predetermined code word length, wherein said frame forming section is configured to include an FEC code word and a predetermined number of repetitions of said FEC code word into the first frame portion of a frame and to include a selected number of bits of said FEC code word into the second frame portion of said frame (i.e., Figures 57, 66 and paragraphs 1267-1284, 1319-1320; The Examiner would like to point out that the first frame portion is determined to be one as shown in Murakami and this could easily be greater than one.).

    PNG
    media_image1.png
    397
    688
    media_image1.png
    Greyscale

Murakami does not explicitly teach the transmission to be for use in a Low Throughput Network as stated in the present application. However Seller teaches in an analogous art (i.e., 
	As per claim 2, Murakami substantially teaches, in view of above rejections, wherein said frame forming section is configured to include only parity bits of the FEC code word into the second frame portion of said frame (i.e., Figure 66 and paragraph 1319).  
As per claim 3, Murakami substantially teaches, in view of above rejections, wherein said frame forming section is configured to include all parity bits or the least significant portion of the parity bits of the FEC code word into the second frame portion of said frame (i.e., Figure 66 and paragraphs 1319-1324). 
As per claim 4, Murakami substantially teaches, in view of above rejections, wherein said frame forming section is configured to include evenly spread parity bits of all parity bits of the FEC code word into the second frame portion of said frame (i.e., Figure 66 and paragraphs 1319-1324).  

As per claim 6, Murakami substantially teaches, in view of above rejections, wherein said frame forming section is configured to include all information bits or the least significant portion of the information bits of the FEC code word into the second frame portion of said frame (i.e., Figure 66 and paragraphs 1319-1324).  
As per claim 7, Murakami substantially teaches, in view of above rejections, wherein said frame forming section is configured to evenly spread code bits of all code bits of the FEC code word into the second frame portion of said frame (i.e., Figure 66 and paragraphs 1319-1324).  
As per claim 8, Murakami substantially teaches, in view of above rejections, wherein said frame forming section is configured to include all information bits and part of the parity bits of the FEC code word into the second frame portion of said frame (i.e., Figure 66 and paragraphs 1319-1324).  
As per claim 9, Murakami substantially teaches, in view of above rejections, wherein said FEC encoder is configured to encode payload data into FEC code words of a systematic code (i.e., Figure 66 and paragraphs 1319-1324 and 1501).  
As per claim 10, Murakami substantially teaches (i.e., title and abstract) a transmission method said transmission (i.e., Figure 57 and paragraph 1270) method comprising: encoding payload data into FEC code words each having a predetermined code word length (i.e., Figure 57, encoder 502 and paragraphs 1258, 1270-1274), forming a frame having a predetermined frame length, wherein a frame comprises a first frame portion having a first predetermined length of an integer multiple of the predetermined code word length and a second frame portion having 

    PNG
    media_image1.png
    397
    688
    media_image1.png
    Greyscale

Murakami does not explicitly teach the transmission to be for use in a Low Throughput Network as stated in the present application. However Seller teaches in an analogous art (i.e., abstract) a wireless communication method in a network comprising one or several beacons and a plurality of end-points, comprising: sending by a beacon a timing message modulated according to a chirp spread spectrum format, receiving said timing message in one or several end-nodes a receiver, detecting said timing message aligning a local frequency reference and/or time reference of the end-node to the time reference of the transmitter by means of said timing message. Particularly, Seller teaches to encode and transmit data over a low throughput network as stated in the present application (i.e., paragraphs 0190-0192). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to 
As per claim 11, Murakami substantially teaches (i.e., title, abstract and Figure 72) a receiving apparatus said receiving apparatus comprising: a frame extraction section configured to extract one or more frames from a received transmission stream (i.e., Figure 85, paragraphs 1541-1542), a frame including payload data encoded into FEC code words each5Docket No. 13309US01 Preliminary Amendmenthaving a predetermined code word length and a frame having a predetermined frame length, wherein a frame comprises a first frame portion having a first predetermined length of an integer multiple of the predetermined code word length and a second frame portion having a second predetermined length shorter than the predetermined code word length, wherein said frame extraction section is configured to extract an FEC code word and a predetermined number of repetitions of said FEC code word from the first frame portion of a frame and to extract a selected number of bits of said FEC code word from the second frame portion of said frame (i.e., Figures 57, 66 and paragraphs 1267-1284, 1319-1320; Figure 85, bit length adjuster and paragraphs 1547-1549) and an FEC decoder configured to decode payload data from the FEC code words, the repetitions of said FEC code word and the selected number of bits of said FEC code word extracted from said frame (i.e., Figure 85, error correction decoder and paragraphs 1544-1548).  

    PNG
    media_image2.png
    478
    703
    media_image2.png
    Greyscale

Murakami does not explicitly teach the transmission to be for use in a Low Throughput Network as stated in the present application. However Seller teaches in an analogous art (i.e., abstract) a wireless communication method in a network comprising one or several beacons and a plurality of end-points, comprising: sending by a beacon a timing message modulated according to a chirp spread spectrum format, receiving said timing message in one or several end-nodes a receiver, detecting said timing message aligning a local frequency reference and/or time reference of the end-node to the time reference of the transmitter by means of said timing message. Particularly, Seller teaches to encode and transmit data over a low throughput network as stated in the present application (i.e., paragraphs 0190-0192). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to execute the encoding and transmission of data frames of Murakami within a low throughput 
As per claim 12, Murakami substantially teaches (i.e., title, abstract and Figure 72) a receiving method receiving method comprising: extracting one or more frames from a received transmission stream (i.e., Figure 85, paragraphs 1541-1542), a frame including payload data encoded into FEC code words each having a predetermined code word length and a frame having a predetermined frame length, wherein a frame comprises a first frame portion having a first predetermined length of an integer multiple of the predetermined code word length and a second frame portion having a second predetermined length shorter than the predetermined code word length, by extracting an FEC code word and a predetermined number of repetitions of said FEC code word from the first frame portion of a frame and by extracting a selected number of bits of said FEC code word from the second frame portion of said frame (i.e., Figures 57, 66 and paragraphs 1267-1284, 1319-1320; Figure 85, bit length adjuster and paragraphs 1547-1549), and decoding payload data from the FEC code words, the repetitions of said FEC code word and the selected number of bits of said FEC code word extracted from said frame (i.e., Figure 85, error correction decoder and paragraphs 1544-1548).  

    PNG
    media_image2.png
    478
    703
    media_image2.png
    Greyscale

Murakami does not explicitly teach the transmission to be for use in a Low Throughput Network as stated in the present application. However Seller teaches in an analogous art (i.e., abstract) a wireless communication method in a network comprising one or several beacons and a plurality of end-points, comprising: sending by a beacon a timing message modulated according to a chirp spread spectrum format, receiving said timing message in one or several end-nodes a receiver, detecting said timing message aligning a local frequency reference and/or time reference of the end-node to the time reference of the transmitter by means of said timing message. Particularly, Seller teaches to encode and transmit data over a low throughput network as stated in the present application (i.e., paragraphs 0190-0192). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to execute the encoding and transmission of data frames of Murakami within a low throughput 
As per claim 13, Murakami substantially teaches, in view of above rejections, a non-transitory computer-readable recording medium that stores therein a computer program product, which, when executed by a processor, causes the method according to claim 10 to be performed (i.e., Figure 72 and paragraph 1979).















Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission


Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112